Citation Nr: 0833190	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Jenny Y. Twyford, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran, R.D., and J.D.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1960 to May 1964 and from July 1969 to January 1972.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision in March 2002 
of a Department of Veterans Affairs (VA) Regional Office (RO)  

In September 2003, the veteran appeared at a hearing before a 
Veterans Law Judge.   In a decision, dated in April 2004, the 
Board determined that new and material evidence had not been 
presented to reopen the claim of service connection for a low 
back disability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In an Order, dated in May 2005, the Court granted the Joint 
Motion to Remand filed by the VA Secretary and the veteran, 
vacated the Board's decision, and remanded the case to the 
Board for readjudication consistent with the Joint Motion. 

In a September 2005 decision, the Board determined that the 
claim of service connection for a low back disability was 
reopened based on new and material evidence having been 
presented, and remanded the case to the RO for additional 
development.   

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

In September 2003, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  By 
letter in August 2008, the veteran was afforded the 
opportunity for another hearing before a Veterans Law Judge 
who will decide his case.  In September 2008, the Board 
received the veteran's reply that he desired a hearing before 
a Veterans Law Judge of the Board at the regional office.  

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


